Citation Nr: 0940678	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for disorders of multiple 
joints, to include chronic strain, arthritis, and arthritis-
like conditions.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1990, and retired from the US Army as a Sergeant Major with 
nearly thirty years of active military service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Muskogee, Oklahoma.  In April 2004, a hearing on appeal was 
held before a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing was produced and 
included in the claims folder for review.  

The Board issued a decision in this case in June 2008 that 
denied the Veteran's claims for service connection for 
arthritis of multiple joints and for the residuals of 
prostate cancer as secondary to exposure to ionizing 
radiation.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand (JMR) in July 
2009, the Court vacated and remanded that portion of the 
Board's June 2008 decision concerning service connection for 
arthritis of multiple joints.  The JMR noted that the Veteran 
had abandoned his appeal of the issue relating to service 
connection for residuals of prostate cancer.  Therefore, the 
only issue remaining before the Board is as set forth above.  
Further, as discussed below, the Board has recharacterized 
the issue, pursuant to the JMR.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the JMR indicated that the issue on appeal should have 
been construed to include joint strain and arthritic-like 
conditions, in addition to arthritis, in light of the current 
diagnosis of chronic strain of both knees and both shoulders.  
Accordingly, the Board has recharacterized the issue on 
appeal, as set forth above.  

Second, the JMR stated that the VA compensation examination 
that was obtained in June 2007 was inadequate and that the 
Board erred in relying on that inadequate examination in 
considering the Veteran's claim.  The JMR indicated that the 
examination report was inadequate because the examiner failed 
to provide a complete rationale for his opinion.  
Specifically, the examiner stated that he had "reviewed the 
veteran's medical records that were available in his c-file 
and the medical records after leaving service do not show any 
evidence of arthritis of the joints with the medical records 
that I have.  There are some other medical records also in 
here, so I cannot comment on those."  (Emphasis added by the 
JMR.)  The JMR indicated that the examiner's statement makes 
it unclear whether he considered all the medical evidence of 
record or excluded some for reasons that are not explained.  

Therefore, another examination must be scheduled which 
ensures that the examiner reviews all of the evidence of 
record or provides an adequate explanation why some records 
were not reviewed and considered.  The Veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
orthopedic examination.  The claims file 
must be reviewed by the examiner, and the 
examiner must indicate that all medical 
records were reviewed.  The examiner must 
provide an explanation for failing to 
review any records.  The examiner's 
report should set forth in detail all 
current complaints, relevant clinical 
findings, and diagnoses regarding any 
current joint disorder.  Finally, ask the 
examiner to provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any joint disorder 
identified had its origin during service 
or is otherwise due to service.  All 
opinions should be supported by adequate 
rationale.  

2.  Then, after ensuring that the 
examination complies with the Board's 
request, again consider the Veteran's 
claim for service connection for 
disorders of multiple joints, to include 
chronic strain, arthritis, and arthritis-
like conditions.  If the claim is not 
granted to his satisfaction, furnish him 
and his accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

